MEMORANDUM **
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See 8 C.F.R. § 1003.2(c)(2) (a “motion to reopen deportation ... proceedings ... must be filed no later than 90 days after the date on which the final administrative decision was rendered in the proceeding sought to be reopened, or on or before September 30, 1996, whichever is later”); United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Petitioner’s reliance on the initial panel order in Velezmoro v. Ashcroft, is misplaced. That panel order was vacated by the en banc court on January 18, 2005 in an unpublished memorandum disposition. Velezmoro v. Ashcroft, *690120 Fed.Appx. 185 (9th Cir.2005). Accordingly, this petition for review is denied.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.